Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Chionchio on 27 May 2021.
The claims have been amended and are numbered as follows:
1.	(currently amended) A membrane separation process comprising pumping of a fluid stream through at least one membrane module, each comprising at least one membrane , to produce a permeate during a plurality of membrane operating cycles, each membrane operating cycle comprising a filtration cycle and a relaxation cycle wherein membrane concentration polarization is controlled during the process by controlling duration of filtration cycles and relaxation cycles to maintain a degree of concentration polarization below a target; 
wherein the target for the degree of concentration polarization is set at least partly with reference to one or more of: permeate flux in a constant pressure operation, trans membrane pressure, or accumulation of solids on membrane surfaces; 
s between the filtration cycles and relaxation cycles are controlled at least in part by valve operation; and 
wherein no air scouring of the surface of the at least one membrane of each module is induced during the membrane operating cycles.

2.	(canceled)
	
3.	(currently amended)  A membrane separation process according to claim 1 wherein the duration of the filtration and relaxation cycles is set at least in part by reference to solids accumulation.
4.	(currently amended)  A membrane separation process according to claim 3, wherein the step of pumping of a fluid stream comprises pumping the fluid stream through a plurality of membrane modules in a rack of membrane modules, and wherein solids accumulation is measured by or with reference to one or more of: thickness of surface layer, trans-membrane pressure, permeate flux or gross solids load accumulated on the rack of membrane modules.
5-8. 	(canceled)
9.	(currently amended)  A membrane separation process according to claim 1, wherein permeate is extracted through the at least one membrane at a flux approaching hydraulic capacity of a system comprising the at least one membrane module.
s and the relaxation cycles are varied at least in part in response to changes in effluent water composition or characteristics.
11.	(currently amended)  A membrane separation process according to claim 1, wherein the permeate is drawn through the at least one membrane by suction.
12.	(currently amended)  A membrane separation process according to claim 11, wherein the suction is generated by one or more extraction pumps located downstream of the at least one membrane.
13.	(canceled)
14.	(previously presented)  A membrane separation process according to claim 12, wherein the filtration and relaxation cycles have filtration and relaxation cycle times which are controlled with valve operation.
15.	(currently amended)  A membrane separation process according to claim 12, wherein the one or more extraction pumps run substantially continuously during the membrane operating cycles.
16.	(previously presented)  A membrane separation process according to claim 12, wherein the filtration and relaxation cycles have filtration and relaxation cycle times which are adjustable independently of the one or more pumps.
17.	(canceled) 
18.	(currently amended)  A membrane separation process according to claim 1, wherein each of the at least one membrane modules comprise hollow fiber membranes.
.
The following is an examiner’s statement of reasons for allowance: Claim 1 is now deemed to distinguish, over both the prior art of record, as well as the newly cited prior art, for reasons of record concerning “…each membrane operating cycle comprising a filtration cycle and a relaxation cycle wherein concentration polarization is controlled during the process by controlling duration of filtration cycles and relaxation cycles to maintain a degree of concentration polarization below a target…wherein the membrane operating cycle duration is less than 30 seconds…wherein no air scouring of the surface of the membrane is induced during the membrane operating cycle”.
 The Examiners Amendment was made for the purposes of mitigating 35 U.S.C. 112 (b) issues in claims 1, 3, 4, 9-12, 15 and 18 regarding antecedent basis and inconsistent terminology, and to cancel claim 20 as arguably remaining as obvious over a plurality of prior art as well as being deemed an omnibus claim, including difficult to resolve 112 (b) issues. Support for the various claim amendments is found throughout the Specification, particularly at page 5, line 28-page 8, line 11 and page 15, lines 19-25.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
05/27/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778